Citation Nr: 0722855	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Service connection for bilateral hearing loss.

2.	Whether new and material evidence has been obtained to 
reopen the veteran's previously denied claim of service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1968 to July 
1970.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.   

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's bilateral hearing loss relates to service.  

2.	The RO denied service connection for PTSD in an unappealed 
September 1996 rating decision that became final.  

3.	In February 2004, the veteran filed a claim to reopen his 
service connection claim for PTSD.    

4.	In the October 2004 rating decision currently on appeal, 
the RO denied the veteran's February 2004 claim.  

5.	The veteran has submitted new and material evidence to 
reopen his service connection claim for PTSD.      

CONCLUSIONS OF LAW

1.	A hearing loss disorder was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.385 (2006).  

2.	A September 1996 rating decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (2002); 38 C.F.R. § 20.200 (2006).   

3.	New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the veteran's service connection claim 
for hearing loss, and his claim to reopen his service 
connection claim for PTSD.  Consequently, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice 
and/development would be an inefficient use of VA time and 
resources.  

II.  The Merits of the Claim for Service Connection for 
Hearing Loss

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He maintains that his active service 
in Vietnam aggravated his documented pre-service hearing 
loss.  In the October 2004 rating decision on appeal, the RO 
denied this claim.  For the reasons set forth below, the 
Board disagrees with that decision, and finds service 
connection for bilateral hearing loss warranted here.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  

In assessing the veteran's service connection claim, the 
Board must first determine whether the veteran has a hearing 
disability under VA regulations.  Hearing disabilities are 
determined for VA purposes using criteria provided under 38 
C.F.R. § 3.385 (2005).  Thereunder, a hearing disability will 
be determined where any of the following threshold measures 
has been found:  where the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; where the auditory threshold for at 
least three of the frequencies is 26 decibels or greater; or 
where speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  Id.         

In this matter, the Board finds that the veteran does have 
current bilateral hearing loss.  A June 2004 VA compensation 
audiology examination showed, in each ear, auditory 
thresholds higher than 40 decibels (at 3000 and 4000 Hertz), 
and showed speech recognition scores below 94 percent (92 
percent for each ear).  38 C.F.R. § 3.385.  As such, the 
evidence shows that the veteran has a current hearing loss 
disorder.  Pond, 12 Vet. App. at 346.    

The Board finds that the preponderance of the evidence 
indicates that this disorder relates to service as well.  

The June 2004 VA examiner found it likely that service 
aggravated the veteran's pre-service hearing loss disorder.  
This examiner reviewed the claims file, and noted that the 
veteran had a documented pre-service hearing loss disorder as 
evidenced in a December 1968 induction report of medical 
examination.  

Moreover, audiograph testing results dated in April 1970 - 
when the veteran served in Vietnam - corroborate the June 
2004 VA examiner's nexus opinion.  These test results 
indicate worsened hearing compared with his hearing loss 
noted in the December 1968 induction examination.  See 38 
U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.304, 3.306.  

As no medical evidence counters the June 2004 examiner's 
finding or the in-service evidence of decreased hearing 
capacity, the Board finds service connection warranted here 
for the veteran's current bilateral hearing loss disorder.  
See 38 C.F.R. §§ 3.306, 3.385.    

III.  The Veteran's Claim to Reopen his Service Connection 
Claim for PTSD

In September 1996, VA denied the veteran's original service 
connection claim for PTSD.  The veteran did not appeal this 
decision.  This decision became final therefore.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).  The 
veteran attempted to reopen this service connection claim in 
February 2004.  In the October 2004 rating decision on 
appeal, the RO reopened the veteran's claim, and again denied 
entitlement to service connection for PTSD.          

Again, service connection for VA compensation purposes will 
be granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active military, 
naval or air service.  See 38 U.S.C.A. § 1110 (2002); 38 
C.F.R. § 3.303(a) (2005).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the veteran's 
underlying service connection claim here, the Board must 
first decide whether VA has obtained new and material 
evidence since the final September 1996 rating decision which 
denied the veteran's original service connection claim for 
PTSD.        

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final September 1996 rating 
decision with the evidence obtained since then.  The relevant 
evidence in September 1996 consisted of the veteran's 
statements, service personnel records showing that the 
veteran served in Vietnam as a medical corpsman, and service 
medical records showing that the veteran underwent 
psychiatric evaluation in March and May 1970 while serving in 
Vietnam.  In sum, this evidence demonstrated that the veteran 
served in Vietnam and experienced some mental issue during 
service that prompted him to see a psychiatrist.  But none of 
this evidence indicated that the veteran had been at that 
time diagnosed with a psychiatric disorder (rather a 
psychiatrist found no disorder in March 1970).  And none of 
the evidence in September 1996 connected the veteran's 
claimed PTSD to service.  See 38 C.F.R. § 3.304(f).  As such, 
the RO denied the veteran's service connection claim for PTSD 
in September 1996.  Again, this decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
September 1996 rating decision.  Since that decision, the RO 
has received additional statements from the veteran, a 
February 2001 letter in which the veteran's private physician 
notes a diagnosis of PTSD, a February 2004 letter (from 
another of the veteran's private physicians) that notes 
"delayed stress syndrome related to Viet Nam[,]" a May 2004 
VA compensation examination report and opinion which found 
the veteran without PTSD, private medical treatment records, 
a lay statement from the veteran's spouse, and a transcript 
of a January 2007 Board video hearing.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the September 1996 
final rating decision.  Moreover, the Board finds the private 
physicians' February 2001 and February 2004 letters, stating 
that the veteran has PTSD from service, to be material as 
well.  These letters relate to the central unestablished fact 
necessary to substantiate the veteran's service connection 
claim here - that he currently has PTSD as a result of 
service.  This medical nexus evidence was lacking prior to 
the September 1996 final decision, but is now part of the 
record.  This evidence is therefore not only new, but is 
material as well.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the claim to reopen the service connection claim 
for PTSD is granted.      

Having reopened the veteran's claims, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a reopened 
claim, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  

The Board finds that further development is necessary here 
prior to rendering a final decision on the veteran's claim.  
As such, this issue will be remanded below.    


ORDER

1.	Service connection for hearing loss is granted.  

2.	New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  


REMAND

The veteran claims that his service as a medic in Vietnam 
exposed him to viewing dead bodies.  He claims that this 
caused him to incur PTSD.  

The evidence is in conflict as to whether the veteran has 
PTSD.  And the record is not clear regarding the nature of 
the veteran's duties in Vietnam.  

The Board therefore finds further development of this issue 
necessary.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
provided an additional opportunity to 
submit a detailed and specific statement 
of his stressors during his service in 
Vietnam.  He should be notified of the 
importance of providing dates, locations, 
unit assignments, and names.  

2.  Whether the veteran responds to this 
inquiry or not, the RO should, at a 
minimum, attempt to obtain unit records 
pertaining to the veteran's service in 
Vietnam between July 1969 and July 1970.      

3.  Any pertinent information obtained, 
as well as previous statements, should be 
compiled and submitted the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly USASCRUR) and/or any 
other appropriate location, for 
verification of the stressors, as well as 
verification of any attacks sustained by 
the unit(s) to which the veteran was 
assigned in Vietnam.  It is especially 
important that unit histories be 
obtained.  

4.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of any new findings 
regarding the veteran's stressors, and in 
consideration of Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that the 
fact that a veteran was stationed with a 
unit that sustained combat attacks 
strongly suggests that the veteran was, 
in fact, exposed to these attacks).

5.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


